Name: COUNCIL REGULATION (EC) No 3371/93 of 6 December 1993 extending the provisional anti-dumping duty on imports of ferro-silicon originating in South Africa and the People' s Republic of China
 Type: Regulation
 Subject Matter: competition;  Asia and Oceania;  iron, steel and other metal industries;  Africa
 Date Published: nan

 10 . 12. 93 No L 303/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 3371/93 of 6 December 1993 extending the provisional anti-dumping duty on imports of ferro-silicon originating in South Africa and the People's Republic of China THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or sub ­ sidized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 thereof, Having regard to the Commission proposal, Whereas Commission Regulation (EEC) No 2581 /93 (2) imposed a provisional anti-dumping duty on imports of ferro-silicon originating in South Africa and the People's Republic of China ; Whereas examination of the facts has not yet been completed and the Commission has informed the ex ­ porters known to be concerned of its intention to propose an extension of the validity of the provisional duty for an additional period of two months ; Whereas the exporters have raised no objections, HAS ADOPTED THIS REGULATION : Article 1 The validity of the provisional anti-dumping duty on imports of ferro-silicon originating in South Africa and the People's Republic of China imposed by Regulation (EEC) No 2581 /93 is hereby extended for a period of two months. It shall cease to apply if, before the expiry of that period, the Council adopts definitive measures or the proceeding is terminated pursuant to Article 9 of Regula ­ tion (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1993 . For the Council The President W. CLAES 0) OJ No L 209, 2 . 8 . 1988 , p. 1 . (2) OJ No L 237, 22. 9. 1993, p. 2.